Case: 14-14456     Date Filed: 03/18/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14456
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 2:12-cv-00115-LGW-JEG



MICHAEL MCGEHEE,
as authorized representative of M.M., a minor child,

                                                                           Plaintiff,

KEITH SMALL,
as authorized legal representative of A.S.,
a minor child and as representative of the
Estate of Caroline Small,
ALAN WELCH, as guardian ad litem
of M.M.,

                                                             Plaintiffs - Appellants,

                                       versus

GLYNN COUNTY, GEORGIA,
M. TODD SIMPSON,
in their individual capacities,
ROBERT C. SASSER,
in their individual capacities,

                                                            Defendants - Appellees.
               Case: 14-14456     Date Filed: 03/18/2015    Page: 2 of 2


                            ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                  (March 18, 2015)

Before HULL, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      We affirm the district court’s grant of qualified immunity for the reasons

articulated in its summary judgment order, Small v. Glynn Cnty., Ga., No. CV 212-

115, 2014 WL 4928877 (S.D. Ga. Sept. 30, 2014). We note that the district court

expressly took care to construe the facts in the light most favorable to the plaintiffs.

Accordingly, we agree with the district court that an “objectively reasonable

official standing in the [officers’] place” would not have been on notice that using

deadly force against Ms. Small “would be clearly unlawful given the

circumstances.” See Pace v. Capobianco, 283 F.3d 1275, 1282 (11th Cir. 2002).

      AFFIRMED.




                                           2